El Juez Asociado Sr. "Wolf,
emitió la opinión del tribunal.
La única cuestión que ba sido promovida en este caso se refiere a la suficiencia de una alegación de'daños y per-juicios en una acción sobre persecución maliciosa.
La corte inferior declaró con lugar una excepción previa que fué formulada a la demanda, porque en ella no se alegan de modo específico los daños y perjuicios. La demanda es como sigue:
“Comparece el demandante por medio de sus abogados Martínez & Besosa y ante la corte expone y alega: ■
“1. Que el demandante es mayor de veinte y un años de edad, propietario y vecino del pueblo de Aguada; y el demandado es tam-' bién mayor de veinte y un años de edad, propietario y vecino de Agua-dilla.
“2. Que con fecha veinte y nueve de enero de mil novecientos catorce compareció el demandado José Ramírez Pérez ante la Corte " Municipal de Aguadilla y formuló denuncia jurada contra el deman-dante Ramón Torres, imputándole la comisión de un delito de hurto menor.
“3. Que en virtud de dicha acusación y en la fecha inmediata expresada fué reducido a prisión el demandante, teniendo que pres-tar fianza para obtener su libertad provisional.
“4. Que al formular la mencionada denuncia criminal ante la Corte Municipal de Aguadilla en la fecha expresada, el demandado José Ramírez Pérez, actuó falsa, de pura maldad, maliciosamente y sin causa probable, sabiendo perfectamente dicho demandado José Ramírez Pérez, que era incierta y 'falsa la comisión del crimen de hurto menor imputado al demandante Ramón Torres, e intentó, por tanto, perjudicar a éste en su buen nombre y crédito, reducirle a prisión y vejarle haciendo que compareciera ante una corte de jus-ticia a responder a una acusación de crimen.
“5. Que con fecha veinte y cuatro de febrero de 1914, se cons-tituyó la Corte Municipal de Aguadilla en el pueblo de Aguada en audiencia pública, y presente el acusado demandante Ramón Torres, se dió lectura a la acusación mencionada en el hecho segundo de esta demanda, la cual negó el demandante y la corte luego de oída y exa-minada la prueba lo absolvió con costas de oficio.
“6. Que por razón de lós hechos de la persecución maliciosa antes *452expresada, el demandante Ramón Torres ha sido grandemente per-judicado en sn persona, nombre, reputación y negocios y estima los daños y perjuicios sufridos en la suma de diez mil dólares.
“Por las razones expuestas el demandante suplica a la corte se sirva, previos los trámites legales, dictar sentencia declarando con lugar esta demanda y en su consecuencia condenando al demandado a pagar al demandante. la suma de diez mil dollars en concepto de daños y perjuicios, con más las costas, gastos.y honorarios de abo-gado. San Juan, para Aguadilla, Julio 21 de 1914. Martínez & Besosa, abogados del demandante.”
El apelado nos hace referencia al caso de Díaz v. The San Juan Light & Transit Co., 17 D. P. R., 69, y a varias seccio-nes de Cyc., a saber, 26 Cyc., 74 y 78; 13 Cyc., 13 y 175. En el caso de Díaz v. San Juan Light & Transit Co. dijimos: “Que el demandante debía alegar y probar la existencia de un daño real y positivo que le ña ocasionado pérdidas en su persona, en sus bienes o en sus derechos derivados de sus relaciones con otras personas”; pero con esto no quisimos expresar que sería excepcionable una demanda que conte-nía una alegación de daños y perjuicios en términos genera-les, pues el resto del caso demuestra lo contrario.
La jurisprudencia americana-ha sido bien sintetizada en la nota que aparece en el caso de Heirn v. McCaughan, 66 Am. Dec., 603, la cual es como sigue:
“Los daños que resultan necesariamente del acto que se denuncia se conocen con el nombre de daños generales, y pueden alegarse bajo la alegación ordinaria ad damnum, pues debe presumirse que el de-mandado sabe las consecuencias necesarias de su conducta. Pero los daños que no provienen necesariamente del acto denunciado, pero que tal vez sigan al mismo, se denominan daños especiales y deben ser ale-gados particularmente en la demanda, o no se permitirá al deman-dante presentar prueba de los mismos.”
Los daños reales o reparadores pueden alegarse en la cláusula general sobre daños y perjuicios . (ad damnum clause); pero los daños especiales y se ha resuelto también que los ejemplares, deben ser especialmente alegados. 28 Cyc., 78. La alegación general respecto a los daños (ad dam-*453num clause), a la que tace referencia la obra, es una recla-mación general amplia por los daños y perjuicios reales o efectivos cuya naturaleza puede ser probada en el juicio. 1 Cyc., 763.
Donnell v. Jones, 13 Ala., 490, 48 Am. Dec., 59, es un caso importante que envuelve la cuestión de un embargo ilegal y en el que la corte llamó la atención hacia el hecho de que existía una diferencia entre lo que se conoce por daños gene-rales, o sea los que necesariamente resultan y los daños par-ticulares o especiales, que son los que realmente tienen lugar y la ley no los presume. En dicho caso se resolvió que en una acción establada con motivo de un embargo' ilegal, la pérdida de la reputación, crédito o negocio, o el retiro de de-terminados parroquianos constituía un daño especial. En un caso reciente de Montana se resolvió que la ansiedad y sufrimiento mental proceden natural y directamente de una persecución maliciosa infundada en.la cual se alega la comi-sión de un delito infamante, siendo el verdadero fundamento de la acción el oprobio que se causa con la acusáción; decla-rándose además en dicho casó que es innecesario hacer ale-gaciones especiales sobre el particular. Grorud v. Lossl, 136 Pac., 1069, donde se citan autoridades. En igual sentido se expresan Sutherland sobre Daños, párrafo 418 y siguien-tes, y especialmente el párrafo 421;' Hale sobre-Daños, párra-fos 93-95, página 336; Hawkins v. Collins, 59 S., 694. Oldfather v. Zent, 41 N. W., 555.
Es claro, de acuerdo con las autoridades, que si' el deman-dante ofreciera en el juicio prueba de dáños especiales el demandado debe ser informado de los mismos, y la pérdida de la reputación, crédito o negocio, y otras cosas semejan-tes, constituye dichos daños especiales. ' Por otra parte, las autoridades son igualmente "claras al expresar que úna de-manda en la que se consignan los hechos relativos a la per-secución maliciosa y se alega sucintamente la pérdida de la reputación o negocio, contiene Riña' alegación suficiente de los 'daño's especiales. En él caso de Lord v. Cuyot, 70 Pac., *454684, las palabras consideradas como suficientes por la corte fueron “y la referida acción seguida por el demandado inco-modó, vejó y molestó a los demandantes cansándoles a la vez daños y perjuicios en su reputación y crédito comercial, los cuales ascienden a la suma de veinte mil dólares.” En el caso de Olson v. Haggerty, 124 Pac., 145, las palabras con-sideradas suficientes por la corte eran “y con la intención de causar daño a la reputación de la demandante y con el objeto de liacer que se sospechara que había cometido un hurto, exponiéndola al odio, menosprecio y ridículo público.” Los casos de Ten Cate v. Fansler, 65 Pac., 376, y Fine v. Navarre, 104 Mich., 95, también demuestran que semejantes ale-gaciones sucintas son suficientes a falta de una petición con el fin de que sean hechas con más particularidad. Por lo general no se exige más particularidad que la que se hace en las palabras usadas en el presente caso, a saber, “que por razón de los hechos de la persecución maliciosa antes expre-sada, el demandante Ramón Torres ha sido grandemente per-judicado en su persona, nombre, reputación y negocios.” De acuerdo con todas las autoridades' americanas la demanda no es excepcionable.
Hemos resuelto generalmente que en acciones por perjui-cios provenientes de daños semejantes el artículo 1803 del Código Civil nos autorizaba a conceder indemnizaciones por los perjuicios que naturalmente resultan del daño que se causa. Zalduondo v. Sánchez, 15 D. P. R., 231; Díaz v. The San Juan Light & Transit Co., 17 D. P. R., 69; Parés v. Ruiz, 19 D. P. R., 342. En el caso de Guzmán v. Vidal, 19 D. P. R., 841, se examina la historia de la legislación de donde resulta claro que el artículo 1803 comprende hasta los casos que ante-riormente sólo daban lugar a establecer una denuncia criminal por cualquier persona perjudicada. No existe nada en el Código Civil o en la jurisprudencia que requiera la nece-sidad de mayor especificación de los daños y perjuicios.
De las anteriores consideraciones se desprende que si una demanda expresa los hechos relativos al daño qué se causa *455y en ella se liace una reclamación general de los daños y per-juicios sin especificación de sn naturaleza o sin particula-rizar los mismos, dicha demanda no puede ser excepcionada. Si el demandante desea probar daños especiales en el juicio, así como la pérdida de reputación, negocio, etc., tiene que alegarlos. Si el demandado desea que se haga una especi-ficación mayor de cualquier elemento constitutivo de daño, puede obtenerla en debida forma si a discreción de la corte, para formular su contestación o probar su caso él tiene dere-cho a ello. Las cortes proceden con cuidado al exigir al de-mandante que especifique los daños sin que el demandado acredite suficientemente la razón que hay para ello. En casos como el presente raramente se. exige mayor especificación.
Debe revocarse la sentencia.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.